Citation Nr: 0027759	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  97-03 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a disability 
manifested by sensory changes in the extremities other than 
sensory deficit in the right upper extremity.

3.  Evaluation of service-connected sensory deficit in the 
right upper extremity, evaluated as 40 percent disabling 
effective from June 6, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) following an October 1996 decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied claims of service 
connection for diabetes mellitus and a disability manifested 
by sensory changes of the extremities.  (The Board notes 
that, while the claim for sensory changes of the extremities 
was initially characterized by the RO as a claim to reopen, 
for the reasons set forth in the Board's May 1998 remand, the 
issue is more appropriately characterized as an initial claim 
for service connection).  In May 1998, the Board remanded the 
veteran's appeal for further development.  In March 1999, the 
RO, among other things, granted service connection for 
sensory deficit in the right hand and assigned a 10 percent 
evaluation, effective from June 6, 1996.  The veteran 
appealed the March 1999 rating decision.  In April 2000, the 
RO re-characterized the veteran's service-connected sensory 
deficit disability as a "sensory deficit [of the] right 
(major) upper extremity" and evaluated it as 40 percent 
disabling, effective from June 6, 1996.  

The Board finds that, as to the veteran's claim for a 
disability manifested by sensory changes in the extremities, 
the March 1999 and April 2000 decisions by the RO constituted 
only a partial grant of benefits.  AB v. Brown, 
6 Vet. App. 35 (1993).  This is so because the claim on 
appeal extended to extremities beyond just the right upper 
one.  Accordingly, the issues on appeal are as stated on the 
first page of this decision.

(The rating issue, and the claim of service connection for a 
disability manifested by sensory changes in the extremities 
other than sensory deficit in the right upper extremity will 
be addressed in the remand that follows the decision below on 
the question of service connection for diabetes.)


FINDING OF FACT

No competent medical evidence has been submitted to show that 
diabetes mellitus is attributable to military service or 
events coincident thereto.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the veteran is 
entitled to service connection for diabetes mellitus because 
it was first manifested to a compensable degree within one 
year after his separation from military service.  
Specifically, they cite to a December 1947 VA hospital report 
where it was noted that the veteran had an elevated blood 
sugar level of 135 mgs. percent.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1999); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

Service medical records are negative for complaints, 
diagnoses, and/or treatment for diabetes mellitus.  
Interestingly, urine analysis in December 1942 and February 
1946 showed negative blood sugar.  Similarly, laboratory 
studies in April 1943 and a urine analysis in May 1942 were 
negative.

VA and private medical records, dated from October 1946 to 
October 1950 and from May 1985 to February 2000, were 
obtained by the RO.  These records show, starting in 
September 1993, the veteran's complaints and/or treatment for 
a diabetic related disease (i.e., diabetic neuropathy) and, 
starting in February 1994, a diagnosis of diabetes mellitus.  
See VA electromyography (EMG) dated in September 1993 (first 
diagnosis of diabetic neuropathy) and VA treatment records 
dated in February 1994 (first diagnosis of diabetes 
mellitus).  Thereafter, treatment records show the veteran's 
complaints and/or treatment for diabetes mellitus, diabetic 
neuropathy, and diabetic retinopathy.  See VA treatment 
records dated in April 1994, June 1994, August 1994 (first 
diagnosis of diabetic retinopathy), October 1994, December 
1994, February 1995, May 1995, December 1995, February 1996, 
May 1996, and June 1996; VA EMG dated in May 1994; and VA 
examination reports dated in December 1994, June 1998, and 
February 2000.  The records also show that the veteran 
underwent regular diabetic foot care (see VA treatment 
records dated in January 1994, January 1995, April 1995, July 
1995, October 1995, and February 1996), that his diabetic 
neuropathy led to nerve entrapment of the right ulnar nerve, 
and that his diabetes mellitus aggravated his polyneuropathy 
(see EMG dated in May 1994 and VA treatment records dated in 
December 1994).

The Board notes that an earlier VA record, dated in March 
1947, shows that the veteran's blood sugar was negative, a 
December 1947 VA record shows that the veteran's fasting 
blood sugar level was 135 mgs. per cent., and numerous VA 
treatment records, dated in 1994 and 1995, show that the 
veteran had a fifteen year history of diabetes mellitus (see 
VA treatment records dated in June 1994, August 1994, and May 
1995).  Moreover, Ijaz Shafi, M.D., wrote the RO on two 
occasions:  first, in August 1996 and second, in February 
1997.  In August 1996, he reported that he had followed the 
veteran from 1980 to 1987 ". . . for what appeared to be 
diabetic retinopathy in his eyes but at that time the patient 
did not show any signs of clinical diabetes mellitus . . .  
He did, however, show some exudation and microaneurysms in 
the left eye that indicated that he might have diabetes.  
Fluorescein angiography was carried out at different times 
that confirmed the clinical findings. . . During the course 
of his follow-up, he did develop diabetes that was mainly 
being controlled on diet in 1986."  In February 1996, Dr. 
Shafi reported that "[o]n reviewing the [veteran's] chart, 
[he] discovered that the [veteran] had raised blood sugar 
levels since April . . . 1980."  

As to the origins and etiology of the veteran's diabetes 
mellitus, the Board notes that a February 1995 VA treatment 
record noted that it was difficult for VA physicians to 
differentiate between the veteran's symptoms due to his 
diabetes mellitus and those due to his ulnar neuropathy.  It 
was also opined that it "[s]ounds like [the] ulnar 
neuropathy [is] longstanding [and the] diabetes [mellitus is] 
most likely [a] problem now."  At a June 1998 VA 
examination, the examiner reported that the veteran was 
"known to have diabetes mellitus diagnosed approximately 20 
years ago.  His records indicate that there may be some 
'difficulty to differentiate between the patient's diabetes 
mellitus symptoms and neuropathy symptoms.'  Therefore, this 
evaluation is requested in order to arrive at a more 
definitive opinion as to whether the veteran has disability 
related to his military service. . ."  It was opined that,

[a] review of his records as well as 
history obtained from the patient 
indicate that symptoms of diabetes 
mellitus date back to approximately 20 
years ago, a feature that would be 
inconsistent with adult onset diabetes 
mellitus.  It is my opinion that his 
injury and neurological deficits in the 
right hand are unrelated to diabetes 
mellitus and it is highly unlikely that 
he had diabetes of the adult onset type 
in 1947.  It is possible that long-
standing diabetes mellitus could, in and 
of itself, result in peripheral 
neuropathy, which could potentially 
compound his pre-existing C-7 
distribution nerve deficit in the right 
hand, but I find no compelling evidence 
for this to be the case.  

The veteran testified at an April 1997 hearing at the RO.  As 
to the first time he was diagnosed with diabetes, the veteran 
reported that diabetes was first "mentioned" to him in the 
late 1940's or early 1950's and again in the 1980's.  
Specifically, he reported that he saw an eye doctor in the 
late 1940's or early 1950's who thought that he might have 
diabetes.  In 1980 or 1984, he saw a Dr. Shafi because of a 
leakage in his eye.  Dr. Shafi assumed that he had diabetes 
for quite a while, and sent him to a specialist for 
treatment.  However, instead of seeing the specialist 
recommended by Dr. Shafi, the veteran went to the Newington 
VA medical center (VAMC) to have it checked out.  

The veteran testified at a January 2000 hearing at the RO.  
As to the first time he was diagnosed with diabetes, he 
indicated that in 1947 he was hospitalized at a VAMC and was 
reported to have a 135 "something."  In 1949 or 1951, he 
saw an eye doctor for some type of treatment.  In 1980, he 
was first diagnosed with diabetes.  

The Board finds that what is significant about the record on 
appeal is, paradoxically, what it does not include.  None of 
the records on appeal includes a medical nexus opinion that 
tends to show a relationship between current diabetes 
mellitus and the veteran's military service or events 
coincident thereto.  Likewise, no medical opinion has been 
presented that tends to show a relationship between current 
diabetes mellitus and continued symptoms since service.  To 
the contrary, a June 1998 VA examiner, in response to VA 
inquiry as to the origins and etiology of the veteran's 
diabetes, opined that ". . . it is highly unlikely that he 
had diabetes of the adult onset type in 1947."

Moreover, the Board notes that the statutory presumptions 
found at 38 C.F.R. §§ 3.307, 3.309 (1999), do not help the 
veteran in establishing a well-grounded claim because the 
record does not show his being diagnosed with diabetes 
mellitus within one year after his separation from a period 
of qualifying service.  38 C.F.R. § 3.307(a)(1) (1999).  
While the record shows that the veteran has been diagnosed 
with diabetes mellitus, this diagnosis first appears in the 
record in 1993, almost fifty years after his separation from 
service.  The Board notes that the record on appeal shows the 
veteran's fasting blood sugar was 135 mgs. per cent in 
February 1947, within one year of his separation from 
military service.  However, the Board notes that the Court, 
in Colvin v. Derwinski 1 Vet. App. 171, 175 (1991), indicated 
that VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions.  See also 
Kelly v. Brown, 7 Vet. App. 471 (1995) (the Board may not 
interpret medical data).  The salient point to be made is 
that there has been no competent medical evidence presented 
to indicate that the laboratory finding represented diabetes.  

As to the veteran's written statements to the RO and his oral 
testimony, the Board recognizes that the veteran is competent 
to describe symptoms he experienced during military service 
and since.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom); King v. 
Brown, 5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, he 
is not competent to provide the necessary medical nexus 
evidence.  Id.

Therefore, because the veteran has presented no medical 
evidence of a link between current diabetes mellitus and 
military service or events coincident thereto, his claim is 
not well grounded and must be denied.  Caluza, supra.  (The 
principle of reasonable doubt does not apply until after the 
veteran has submitted a well-grounded claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).)


ORDER

Service connection for diabetes mellitus is denied.


REMAND

Next, the Board turns to the issue of entitlement to service 
connection for a disability manifested by sensory changes in 
the extremities other than sensory deficit in the right upper 
extremity.  In this regard, the Board notes that the issue 
previously before the Board in May 1998 was "disability 
manifested by sensory changes in the extremities."  The 
Board remanded that issue to the RO, in part, to afford the 
veteran a VA examination that would "provide a consensus 
opinion as to the medical probability that any current 
neurologic impairment affecting the extremities . . . began 
during service . . . [or] became manifest within one year of 
the veteran's separation from military service. . ."  
(Emphasis Added)

Unfortunately, it does not appear that this type of analysis 
has to date been undertaken by the examiners who have 
evaluated the veteran, at least as to extremities other than 
the right upper one.  The physicians who examined the veteran 
in 1998 and 2000 stated that their examinations were limited 
to a review of the veteran's right upper extremity (June 1998 
- "examination today was limited to the right arm and hand 
problem; February 2000 - physical examination limited to the 
right upper extremity).  Moreover, the examination results 
were limited to the right upper extremity.  However, they did 
not provide opinions as to whether the veteran had a current 
neurologic impairment affecting any of his other extremities, 
and, if so, the medical probability that any such impairment 
began during service or became manifest within one year of 
his separation from military service.  Accordingly, another 
remand is now required.  See, e.g., Stegall v. West, 
11 Vet. App. 268 (1998).

Lastly, turning to the issue of a higher evaluation for the 
veteran's service-connected sensory deficit in the right 
upper extremity, the Board notes that the RO most recently 
characterized the veteran's disability as a sensory deficit 
of the right (major) upper extremity and evaluated it as 40 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Codes 8699-8613 (neuritis).  See RO decisions entered in 
March 1999 and April 2000.  Therefore, under potentially 
applicable rating criteria, the veteran will only be entitled 
to a higher evaluation if has severe incomplete paralysis or 
complete paralysis.  Diagnostic Code 8513. 

Given the rating scheme presented under 38 C.F.R. § 4.124a 
(1999), limitation of motion is a factor to consider when 
evaluating most peripheral nerve groups.  See 38 C.F.R. 
§ 4.124a (1999).  Although Diagnostic Code 8513 does not 
specifically refer to limitation of motion, the Board finds 
that the overall rating scheme is such that limitation of 
motion is a disabling factor to be considered when rating 
such a disability.  Given such a rating requirement, 
consideration must now be given to the degree of any 
functional loss caused by pain such as has been repeatedly 
complained of by the veteran.  In DeLuca v. Brown, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that the VA examination relied on to rate 
the veteran's disability had merely included findings as to 
the range of motion without accounting for factors enumerated 
in § 4.40.  The Court cited the case of Bierman v. Brown, 
6 Vet. App. 125, 129 (1994) in which 38 C.F.R. § 4.10 was 
quoted for the proposition that a rating examination must 
include a "full description of the effects of disability 
upon the person's ordinary activity."  DeLuca, at 206 
(emphasis added).  In order to effectuate this requirement, 
the Court explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional loss are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.  This is what is now required in the veteran's 
case.

When seen by VA in June 1998 and February 2000, the veteran's 
complaints of right upper extremity pain were noted.  
Additionally, clinical findings relative to his right upper 
extremity were made.  Specifically, in June 1998, the right 
hand showed atrophy of the first dorsal interosseous muscle 
as well as thinning of the right thenar eminence.  There was 
weakness of the intrinsic muscles of the right hand.  
However, wrist flexion and extension appeared to be 
relatively preserved.  Deep tendon reflexes were reduced, but 
present throughout.  Sensory examination disclosed diminished 
touch, pinprick, and temperature sensation in the right hand.  
The remainder of the neurological examination was generally 
within normal limits.  There were no fasciculations noted.  
It was opined that the veteran had an obscure injury to the 
right arm and hand with deficits involving the C-7 nerve 
root, but the precise location of the C-7 lesion could not be 
established.

In February 2000, range of motion of the right shoulder was 
forward flexion to 105 degrees, abduction to 90 degrees, 
external rotation to 60 degrees, and internal rotation to 30 
degrees.  It was opined that the veteran had ". . . pain at 
end range for range of motion testing at the shoulder for all 
planes."  Right elbow range of motion was flexion to 125 
degrees and extension full at 0 degrees.  Right forearm/elbow 
range of motion was supination full at 85 degrees and 
pronation full at 80 degrees.  "There was pain at end range 
of supination and pronation."  Right wrist range of motion 
was dorsiflexion limited to 60 degrees, palmar flexion 
limited to 60 degrees, radial deviation full at 20 degrees, 
and ulnar deviation limited at 25 degrees.  It was opined 
that the veteran had "[p]ain at end range of the wrist for 
dorsiflexion, palmar flexion, and ulnar deviation only."  
There was a positive drop arm test in the right upper 
extremity indicating rotator cuff tear.  There was positive 
impingement Hawkins-Neer testing indicating impingement 
syndrome.  There was significant muscle atrophy in the right 
upper extremity for the deltoid, biceps, triceps, and first 
dorsal interossei muscle groups.  There was diminished 
strength in the right upper extremity as follows:  3/5 for 
deltoid, 4/5 for triceps, 4-/5 for biceps, 3/5 for wrist 
extensors, 4/5 for wrist flexors, and 3/5 for hand intrinsic 
muscles.  The veteran had diminished sensation throughout the 
C5, C6, and C7 dermatomes in the right upper extremity.  The 
veteran also had diminished biceps and brachioradialis 
reflexes of 1+ and had triceps reflex in the right upper 
extremity of 2+.  A May 1998 right shoulder x-ray revealed 
mild degenerative changes.  A December 1999 magnetic 
resonance imaging evaluation (MRI) of the cervical spine 
revealed multiple levels of degenerative disc and marked 
neural foraminal narrowing at C5-C6 on the right.  A 
September 1999 electrodiagnostic examination confirmed lower 
cervical radiculopathy and probable diabetic neuropathy.  The 
examiner opined that the veteran had an

[i]njury to right upper extremity from 
fall during Okinawa invasion aboard ship.  
Development of chronic shooting pain in 
the right upper extremity.  Significant 
loss of range of motion at right shoulder 
and left severe loss of range of motion 
at elbow and wrist.  X-ray evidence of 
degenerative arthritis at the shoulder.  
Physical examination evidence of right 
rotator cuff tear.  Clinical examination 
and radiological studies indicate also 
presence of significant cervical 
radiculopathy with pain, muscle atrophy, 
reflex and sensory changes.

At neither of these examinations was an attempt made to 
quantify the veteran's pain in terms that can be used to 
apply the pertinent rating criteria.  Consequently, it may be 
said that the examinations were not responsive to the mandate 
of DeLuca.  For example, while a veteran may have almost 
normal range of motion demonstrated in a clinical setting, 
his functional loss due to pain or flare-ups may be 
comparable to a disability level contemplated by more severe 
limitation of motion.  If so, he must be rated accordingly.  
The only way to apply this rule is for the examiner to 
provide his/her best judgment as to the level of disability 
caused by the pain or flare-ups, etc., and to report such an 
opinion in terms that can be used to apply the rating 
criteria.

Because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran, a remand for a VA examination to 
ascertain the degree of right upper extremity impairment is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); Caffrey v. Brown, 
6 Vet. App. 377 (1994); 38 C.F.R. § 3.326 (1999).

Additionally, the Board observes that the veteran, at the 
January 2000 hearing, referred to pertinent VA treatment 
records that he filed during the hearing, as well as records 
on file with the Newington VA medical center (VAMC)  In this 
regards, the Board notes that, while the veteran testified 
that he was seen at the Newington VAMC every three months, 
the most recent VA treatment records contained in the record 
are dated in June 1996.  Therefore, on remand, the RO should 
obtain and associate with the claims folder copies of the 
foregoing records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  

2.  As to his claim for a higher 
evaluation for sensory deficit in the 
right upper extremity, the RO should 
obtain and associate with the record all 
evidence of recent treatment that has not 
already been made part of the record, 
including any VA treatment records the 
veteran filed at the January 2000 hearing 
and post-1996 records located at the 
Newington VAMC. 

3.  As to his claim of service connection 
for a disability manifested by sensory 
changes in the extremities, other than 
sensory deficit in the right upper 
extremity, the RO should arrange for the 
veteran to be examined by appropriate 
specialist(s).  All indicated tests and 
studies should be performed.  The claims 
folder should be made available to and be 
reviewed by the examining physician(s) 
prior to the examination.  The 
examiner(s) should be asked to provide an 
opinion as to whether the veteran has any 
neurologic impairment affecting 
extremities other than the right upper 
extremity, and, if so, the medical 
probability that such impairment began 
during service or became manifest within 
one year of the veteran's separation from 
military service.

4.  As to the claim for a higher 
evaluation for sensory deficit in the 
right upper extremity, the veteran should 
be scheduled for VA orthopedic and 
neurologic evaluations to determine its 
extent.  The examiners should review the 
claims file and examine the veteran.  
Each functional debility legitimately 
experienced by the veteran due to 
service-connected sensory deficit in the 
right upper extremity should be described 
and findings that take into account all 
functional impairments due to his 
service-connected disability should be 
set forth, including problems such as 
pain, incoordination, weakness, 
fatigability, abnormal movements, etc.  
See 38 C.F.R. §§ 4.40, 4.45 (1999).  
Functional loss due to such difficulties 
should be equated with the applicable 
rating criteria.  See DeLuca, supra.  

5.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  Thereafter, 
adjudicatory action should be taken on 
the basis of the entire record.  If any 
benefit sought is not granted, a 
supplemental statement of the case (SSOC) 
should be issued that addresses the RO's 
adjudicatory action.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  The appellant has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The remanded claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



